DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      ROBERT MARK GREENE,
                           Appellant,

                                   v.

       WARDEN, OKEECHOBEE CORRECTIONAL INSTITUTE,
                        Appellee.

                             No. 4D18-2594

                          [January 3, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No. 47-2018-
CA-00130.

  Robert Greene, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS, and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.